Citation Nr: 1719758	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-23 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension (also claimed as blood pressure problems). 

2.  Entitlement to service connection an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a gastrointestinal disorder.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for a bladder disability to include cystitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S Army from December 1967 to December 1970.  He also had service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in March 2017.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.






REMAND

The Veteran appeals the denial of service connection for hypertension, an acquired psychiatric disability, a gastrointestinal disorder, a skin disorder and a bladder disability to include cystitis.

During his March 2017 hearing, the Veteran testified that he was stationed in Thailand during service over the DMZ zone about 75 miles from North Vietnam and then he was 275 miles from Hanoi.  He reported that he worked as a construction engineer responsible for maintaining/building roads that required cutting through the jungle.  Although he was escorted by armed guards when he worked off base, he said he could see bombers flying over them.  He also reported that he was not too far from the Mekong River where "North Vietcong went out up and down the river carrying their supplies and they know where we were."  The Veteran testified that he heard gunfire every now and then, and he feared for his life.  

As a result of his experience in Thailand, the Veteran also claimed that he started having skin problems to include itching and dry skin.  While building roads to include clearing the land, he indicated that he was exposed to chemicals.  He also reported having skin problems when he first arrived at his duty station.  He claims that his skin would "dry real bad" when he showered.  According to the Veteran, his skin problems started in Thailand and continued since that time.  He has also submitted medical literature on mycosis fungoides which named exposure to chemicals, among other things, as a possible cause.  It was noted in the article, however, that none of the possible causes listed therein have been proven.

The Veteran further claims that his hypertension, gas problems and bladder problems started in service and all have continued since that time.  Service treatment records show that the Veteran was seen for lower abdominal and groin pain in June 1968.  He was also assessed with left epididymitis, urethral discharge and prostatitis during service.  In July 1970, he was given an assessment of questionable tinea versicolor and prescribed a cream for treatment.  A September 1992 Army reserve record shows the Veteran had a three day blood pressure check and was assessed with borderline high blood pressure.  

The Veteran has not been afforded a VA examination in relation to the claims for service connection for hypertension, an acquired psychiatric disability, a gastrointestinal disorder and a bladder disability to include cystitis.  In light of his testimony, post service treatment and in service complaints, the Board finds that a VA examination is warranted for proper adjudication of the claims.  The Board also notes that while the Veteran was afforded a VA skin examination in November 2016, an etiology opinion was not obtained.  As an etiology opinion is not of record, an addendum opinion should be obtained and associated with the record on remand.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, the claims for service connection are remanded.  Furthermore, during his March 2017 hearing, the Veteran indicated that his service treatment records were incomplete.  On remand, all available service treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must verify all periods of service to include all active duty, active duty for training, and inactive duty training, if applicable.  Thereafter, contact the appropriate service department and attempt to obtain all outstanding service personnel and treatment records for the Veteran's service.  All attempts to procure such records must be documented in the file.  If no records are available, a negative response must be included in the record.  

2. Contact the appropriate service department and request that they provide any available information which might verify whether or not the Veteran was exposed to chemicals during service.  This should include obtaining his complete personnel file as well as any available unit history or report of activities conducted by his unit while near the DMZ.  If this information cannot be obtained this fact should be clearly documented in the claims file.  All attempts at documentation should be detailed in the electronic files.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service or is causally related to service.  A complete, well reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability to include posttraumatic stress disorder.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability had its onset in service or is causally related to service.  The examiner is asked to clarify whether the Veteran has PTSD per the DSM-IV criteria or not.  If PTSD is diagnosed, even if in remission or considered mild, the VA examiner must opine whether the Veteran's PTSD is attributable to his fear of hostile military or terrorist activity in service-such as from incoming artillery, small arms fire, sniper fire, or mortar attack and/or whether his symptoms are related to his claimed stressor.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his gastrointestinal disorder.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  As to each and every gastrointestinal disorder disability diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability had its onset in service or is causally related to service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

6. Obtain an addendum opinion to determine the nature and etiology of the Veteran's skin disorder.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  As to each and every skin disability diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability had its onset in service or is causally related to service to include his claim of exposure to chemicals while in service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If it is determined that an opinion cannot be entered without additional examination, such an examination must be scheduled in accordance with applicable procedures.

7. Schedule the Veteran for a VA examination to determine the nature and etiology of his bladder disability to include cystitis.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  As to each and every bladder disability diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability had its onset in service or is related to service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

8. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

